By order of the Bankruptcy Appellate Panel, the precedential effect
             of this decision is limited to the case and parties pursuant to 6th
             Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-1(c).

                                  File Name: 06b0001n.06

          BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: ELVA MARIE COOK,                      )
                                             )
                   Debtor.                   )
                                             )
                                             )
ELVA MARIE COOK,                             )
                                             )
                   Appellant,                )
                                             )
v.                                           )           No. 05-8027
                                             )
MYRON N. TERLECKY, Trustee, and              )
UNION COUNTY HEALTH SYSTEM,                  )
                                             )
                   Appellees.                )
                                             )

                     Appeal from the United States Bankruptcy Court
                    for the Southern District of Ohio, Eastern Division
                              Chapter 7 Case No. 03-67981

                                Submitted: November 9, 2005

                             Decided and Filed: January 4, 2006

       Before: GREGG, SCOTT, and WHIPPLE, Bankruptcy Appellate Panel Judges.

                                   __________________

                                        COUNSEL

ON BRIEF: Myron N. Terlecky, STRIP, HOPPERS, LEITHART, McGRATH & TERLECKY
COMPANY, Columbus, Ohio, Michael H. Sikora III, SIKORA LAW LLC, Mentor, Ohio, for
Appellees. Elva M. Cook, Marysville, Ohio, pro se.
                                            OPINION


       MARY ANN WHIPPLE, Bankruptcy Appellate Panel Judge. Elva Marie Cook appeals an
order that granted a Chapter 7 bankruptcy trustee’s motion to approve a compromise and settlement
of state court litigation involving real property in which Ms. Cook claimed an interest. For the
reasons that follow, we conclude that the order on appeal should be AFFIRMED.


                                     I. ISSUE ON APPEAL


       The issue presented is whether the bankruptcy court erred in granting the bankruptcy trustee’s
motion for approval of a compromise and settlement.1


                    II. JURISDICTION AND STANDARD OF REVIEW


       A bankruptcy court’s order approving a compromise is “final,” Lockwood v. Snookies, Inc.
(In re F.D.R. Hickory House, Inc.), 60 F.3d 724, 726 (11th Cir. 1995), so the order in question may
be appealed as of right. 28 U.S.C. § 158(a)(1). The United States District Court for the Southern
District of Ohio has authorized appeals to the Bankruptcy Appellate Panel, and neither party has
timely elected to have this appeal heard by the district court. 28 U.S.C. §§ 158(b)(6), (c)(1).
Accordingly, the panel has jurisdiction to decide this appeal.


       “‘A bankruptcy court’s decision to approve or disapprove a settlement is reviewed under an
abuse of discretion standard.’ An abuse of discretion exists when the reviewing court is firmly
convinced that a mistake has been made. A court abuses its discretion when it relies on clearly
erroneous findings of fact, or when it improperly applies the law, or uses an erroneous legal

       1
         The bankruptcy court order on appeal also denied Ms. Cook’s motion to convert her Chap-
ter 7 case to Chapter 13, but she does not (either in her statement of the issues on appeal or in her
brief) challenge that aspect of the order.

                                                 2
standard.” Mitan v. Friedman (In re Polemar Constr. Ltd. P’ship), 229 F.3d 1153 (6th Cir. 2000)
(unreported table decision), available at 2000 WL 1256953, at **1 (quoting Continental Airlines,
Inc. v. Air Line Pilots Ass’n, Int’l (In re Continental Airlines Corp.), 907 F.2d 1500, 1520 (5th Cir.
1990), and citing Harrison v. Metro. Gov’t, 80 F.3d 1107, 1112-13 (6th Cir. 1996); Romstadt v.
Allstate Ins. Co., 59 F.3d 608, 615 (6th Cir. 1995)); see Mach. Terminals, Inc. v. Woodward (In re
Albert-Harris, Inc.), 313 F.2d 447, 449 (6th Cir. 1963). “‘The purpose of a compromise agreement
is to allow the trustee and the creditors to avoid the expenses and burdens associated with litigating
sharply contested and dubious claims . . . . The law favors compromise and not litigation for its own
sake, . . . and as long as the bankruptcy court amply considered the various factors that determined
the reasonableness of the compromise, the court's decision must be affirmed.’” Fishell v. Soltow (In
re Fishell), 47 F.3d 1168 (6th Cir. 1995) (unreported table decision), available at 1995 WL 66622,
at **2 (quoting Martin v. Kane (In re A & C Props.), 784 F.2d 1377, 1380-81 (9th Cir. 1986)). “A
finding of fact is clearly erroneous ‘when although there is evidence to support it, the reviewing
court, on the entire evidence, is left with the definite and firm conviction that a mistake has been
committed.’” United States v. Mathews (In re Mathews), 209 B.R. 218, 219 (B.A.P. 6th Cir. 1997)
(quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S. Ct. 1504, 1511 (1985)).


                                            III. FACTS


       On August 26, 2002, TRF Properties, Inc. (“TRF”), commenced quiet title litigation in the
Common Pleas Court of Union County, Ohio, seeking an order determining that it was the owner
of certain real property (the “Property”) and authorizing it to convey the Property to Union County
Health System (“UCHS”) free and clear of encumbrances and claims of Elva Marie Cook (the
“Debtor”). The Debtor filed a counterclaim against TRF and a third-party complaint against TRF’s
alleged principal, Timothy R. Farkas (“Farkas”). On September 16, 2003, the state court granted
summary judgment to TRF, determining that it was the owner of the Property and could convey it
free and clear of the Debtor’s claims. The court also granted judgment for TRF and Farkas on the
Debtor’s counterclaim and third-party claim, respectively. On October 14, 2003, the Debtor
appealed “so much of the judgment entered on September 16, 2003 as disallowed the defendant’s


                                                  3
counter-claim.” TRF sold the Property to UCHS, and the net proceeds were deposited with the state
court.


         On November 24, 2003, the Debtor filed a Chapter 7 petition in the United States Bankruptcy
Court for the Southern District of Ohio. On November 19, 2004, the Debtor filed a motion to con-
vert her case to a case under Chapter 13 of the Bankruptcy Code.


         Thereafter, Myron N. Terlecky, the Chapter 7 trustee (the “Trustee”), received the net
proceeds of the sale of the Property. On December 9, 2004, the Trustee filed a motion for approval
of a settlement with UCHS, whereby it would pay the Trustee the sum of $3,500 in settlement of all
of the bankruptcy estate’s claims against the Property or UCHS. The settlement expressly did not
resolve or otherwise affect the Debtor’s counterclaim against TRF or her third-party claim against
Farkas. On January 6, 2005, the Trustee amended his motion to rectify a possible service defect.
On December 9, 2004, and January 26, 2005, the Debtor filed objections to the Trustee’s motion and
amended motion, respectively. No creditor filed an objection.


         On January 24, 2005, the bankruptcy court conducted an evidentiary hearing on the Debtor’s
motion to convert. On March 10, 2005, the bankruptcy court conducted a hearing on both motions.
At the hearing, a representative of UCHS testified that the Property had been appraised at $125,000,
that the tax appraisal was $101,170, and that the Property was in poor condition and continued to
deteriorate, with his testimony supported by photographs of the Property. The Debtor presented no
evidence regarding the value of the Property.


         At the conclusion of the hearing, the bankruptcy court made an oral ruling. The court found
that the probability of the Trustee’s succeeding in challenging the sale of the Property to UCHS was
“essentially non-existent” and so its payment of the sum of $3,500 for relinquishment of the right
to do so was reasonable. Accordingly, on March 11, 2005, the court entered a written order
approving the compromise between the Trustee and UCHS and denying the Debtor’s motion to




                                                  4
convert her case to Chapter 13. After obtaining an extension of the deadline for doing so, the Debtor
timely filed a notice of appeal on April 7, 2005.


                                         IV. DISCUSSION


       Rule 9019(a) of the Federal Rules of Bankruptcy Procedure provides: “On motion by the
trustee and after notice and a hearing, the court may approve a compromise and settlement.” The
rule offers no guidance on the criteria to be used in evaluating whether a compromise and settlement
should be approved. The Sixth Circuit has held, however, that “[t]he bankruptcy court . . . is
obligated to weigh all conflicting interests in deciding whether the compromise is ‘fair and
equitable,’ considering such factors as the probability of success on the merits, the complexity and
expense of litigation, and the reasonable views of creditors.” Bauer v. Commerce Union Bank, 859
F.2d 438, 441 (6th Cir. 1988); accord, e.g., Bard v. Sicherman (In re Bard), 49 F. App’x 528, 530
(6th Cir. 2002); Reynolds v. Comm’r, 861 F.2d 469, 473 (6th Cir. 1988) (citing Protective Comm.
for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S. Ct. 1157
(1968)). More explicit guidance may be found in the unreported opinion in the Bard case:


               The United States Supreme Court has instructed bankruptcy courts engaged
       in making such determinations to “form an educated estimate of the complexity,
       expense, and likely duration of such litigation, the possible difficulties of collecting
       on any judgment which might be obtained, and all other factors relevant to a full and
       fair assessment of the wisdom of the proposed compromise.” The federal courts of
       appeal have in turn implemented this directive by considering:

               (a) The probability of success in the litigation; (b) the difficulties, if
               any, to be encountered in the matter of collection; (c) the complexity
               of the litigation involved, and the expense, inconvenience and delay
               necessarily attending it; (d) the paramount interest of the creditors and
               a proper deference to their reasonable views in the premises.


Bard, 49 F. App’x at 530 (quoting TMT Trailer Ferry, 390 U.S. at 424, and citing Drexel v. Loomis,
35 F.2d 800, 806 (8th Cir. 1929)) (additional citations omitted); accord, e.g., Fishell v. Soltow (In
re Fishell), 47 F.3d 1168 (6th Cir. 1995) (unreported table opinion), available at 1995 WL 66622,

                                                    5
at **3 (quoting Martin v. Kane (In re A & C Props.), 784 F.2d 1377, 1381 (9th Cir. 1986)). As for
the analysis and findings of fact required, a panel of the Sixth Circuit has adopted the procedure
mandated by the Seventh Circuit:


       “A bankruptcy judge need not hold a mini-trial or write an extensive opinion every
       time he approves or disapproves a settlement. The judge need only apprise himself
       of the relevant facts and law so that he can make an informed and intelligent
       decision, and set out the reasons for his decision. The judge may make either written
       or oral findings; form is not important, so long as the findings show the reviewing
       court that the judge properly exercised his discretion.”

               ....

              . . . Although it is preferable that these matters be addressed in the Bankruptcy
       Court's opinion, “[i]f, indeed, the record contain[s] adequate facts to support the
       decision of the trial court to approve the proposed compromises, a reviewing court
       would be properly reluctant to attack that action solely because the court failed
       adequately to set forth its reasons or the evidence on which they were based.”


Fishell, 1995 WL 66622, at **3 (quoting LaSalle Nat’l Bank v. Holland (In re Am. Reserve Corp.),
841 F.2d 159, 163 (7th Cir. 1987); TMT Trailer Ferry, 390 U.S. at 437).


       The Debtor appears to contend that the bankruptcy judge erred with regard to the probability
of success in the litigation. She argues that the price at which the state court authorized the Property
to be sold was so insufficient that she or the Trustee would be able to avoid the sale and recover the
Property. The record on appeal does not demonstrate that the bankruptcy court’s finding in this
regard is clearly erroneous. Moreover, the Debtor did not appeal that aspect of the order authorizing
the sale and fixing the sale price in the state court system. As a result, the likelihood that the sale
can be rescinded is minimal at best, even if the alleged insufficiency of the price and other actions
of which the Debtor complains would otherwise require setting aside the sale.


       The Debtor also contends that the sale of the Property for an insufficient price constitutes a
taking of her property for public use without just compensation in violation of the Fifth and Four-


                                                   6
teenth Amendments to the Constitution of the United States. Again, there is no evidence that the
price was unjust. In addition, there is no evidence that the Property was taken for public use or that
the Property was the Debtor’s. Indeed, the state court determined that the Property belonged to TRF
to the exclusion of the Debtor’s claimed interest, and that portion of the order was not challenged
on appeal in the state court system.2


       The record contains adequate facts to support the decision of the bankruptcy court to approve
the compromise. Further, the court applied the appropriate legal standard. First, the court
determined that the Trustee’s probability of success in setting aside the sale of the Property was
“essentially non-existent.” The finding was not clearly erroneous, particularly in light of the Debt-
or’s failure to appeal that portion of the state court order authorizing the sale. Second, the matter of
the collectibility of a judgment in the Trustee’s favor need not have been considered in light of the
court’s finding that the possibility of such a judgment was minimal. Third, there is no question that
the expense and delay of litigation challenging the sale would far outweigh the likelihood and extent
of a recovery. Finally, insofar as the “paramount interest of the creditors” is concerned, no creditors
objected to the compromise. Moreover, the settlement safeguards the Debtor’s interests by explicitly
providing that her claims against TRF and Farkas on appeal in the state court system are not affected
thereby. The bankruptcy court did not abuse its discretion in approving the compromise and
settlement.


                                        V. CONCLUSION


       For the foregoing reasons, the bankruptcy court’s order granting the Trustee’s motion for
approval of the compromise and settlement with UCHS is hereby AFFIRMED.


       2
         The Debtor also relies on the Seventh Amendment, claiming that she was entitled to a state
court jury trial of her counterclaim against TRF and her third-party claim against Farkas, which is
an issue to be addressed in the appeal from the state court order. Moreover, the Supreme Court has
held that the procedure for summary judgment does not violate the Seventh Amendment. Parklane
Hosiery Co. v. Shore, 439 U.S. 322, 336, 99 S. Ct. 645, 654 (1979) (citing Fid. & Deposit Co. v.
United States, 187 U.S. 315, 319-21, 23 S. Ct. 120, 121-22 (1902)).

                                                   7